Citation Nr: 1809290	
Decision Date: 02/15/18    Archive Date: 02/27/18

DOCKET NO.  14-18 971	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUE

Entitlement to service connection for bilateral hearing loss. 


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

N. Laroche, Associate Counsel


INTRODUCTION

The Veteran served on active duty with the United States Marine Corps from November 2000 to November 2005.

This appeal to the Board of Veterans' Appeals (Board) arose from a November 2010 rating decision in which the RO denied service connection for bilateral hearing loss and tinnitus.  The Veteran filed a timely notice of disagreement (NOD) and substantive appeal, via a VA Form 9.  

In a July 2014 rating decision, the RO granted entitlement to service connection for tinnitus.  This constitutes a full grant with regard to the claim for service connection for tinnitus and that issue is therefore no longer on appeal.  Holland v. Gober, 10 Vet. App. 433, 436 (1997) (an RO's award of service connection constitutes a full award of benefits on an appeal initiated by an NOD as to a previous RO decision denying service connection; to the extent that a veteran disagrees with the compensation level or effective date assigned in the RO decision granting service connection, "a separate NOD [is required] in order for them to be placed in appellate status for the first time.").

In his May 2014 VA Form 9, the Veteran requested a live videoconference hearing.   In a May 2017 statement, the Veteran requested to have his appeal sent to the Board for a decision and the hearing cancelled.  Accordingly, the Veteran's hearing request is considered withdrawn.  See 38 C.F.R. § 20.704 (d) (2017).


FINDING OF FACT

The Veteran has not had bilateral hearing loss to an extent recognized as a disability for VA purposes throughout the pendency of the claim or any time.  


CONCLUSION OF LAW

The criteria for service connection for bilateral hearing loss are not met.  38 U.S.C. §§ 1101, 1110, 5103, 5103A, 5107 (2012); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309, 3.385 (2017).


REASONS AND BASES FOR FINDING AND CONCLUSION

I. Duty to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits. 38 U.S.C. § 5103, 5103A; 38 C.F.R. § 3.159.   Proper notice from VA must inform the claimant of any information and medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 C.F.R. § 3.159 (b)(1); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  VA also has a duty to assist the Veteran in the development of the claim. This duty includes assisting him in the procurement of service treatment records and pertinent treatment records and providing an examination when necessary.  38 U.S.C. § 5103A; 38 C.F.R. § 3.159. 

In a December 2010 statement, the Veteran reported that the VA examiner did not provide an adequate examination.  When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  For the reasons indicated in the discussion below, the Board finds that the VA audiometric examination of record is adequate, as it is predicated on consideration of the medical records in the Veteran's claims file, to include the Veteran's statements, and reflects that the examiner conducted a full examination of the Veteran.

Neither the Veteran nor his representative has raised any other issues with regard to the duty to notify or duty to assist.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board . . . to search the record and address procedural arguments when the veteran fails to raise them before the Board"); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to a duty to assist argument).

For the above reasons, no further notice or assistance to the Veteran is required to fulfill VA's duty to assist the Veteran in the development of the claims.
II. Legal Principles and Analysis

Service connection will be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred in or aggravated by active military service.  38 U.S.C. § 1110; 38 C.F.R. § 3.303(a).  Service connection also may be granted for a disability shown after service, when all of the evidence, including that pertinent to service, shows that it was traceable to a disease or injury incurred or aggravated in service.  38 C.F.R. § 3.303(d).

Establishing service connection generally requires competent evidence of three things: (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship, i.e., a nexus, between the current disability and an in-service precipitating disease, injury or event.  Fagan v. Shinseki, 573 F.3d 1282, 1287 (Fed. Cir. 2009); 38 C.F.R. § 3.303(a).  The absence of any one element will result in denial of service connection.  Coburn v. Nicholson, 19 Vet. App. 427, 431 (2006).

For the purpose of applying the laws administered by VA, impaired hearing is considered a disability when the auditory threshold in any of the frequencies 500, 1,000, 2,000, 3,000, or 4,000 Hertz is 40 decibels or greater; or when the auditory threshold for at least three of the frequencies 500, 1,000, 2,000, 3,000, or 4,000 Hertz is 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.  When audiometric test results at separation from service do not meet the regulatory requirements for establishing a "disability" at that time, a veteran may nevertheless establish service connection for a current hearing disability by submitting evidence that the current disability is causally related to service.  Hensley v. Brown, 5 Vet. App. 155, 160 (1993).  The threshold for normal hearing is from 0 to 20 decibels.  Id. at 157.

The Veteran contends that he has bilateral hearing loss as a result from his in-service noise exposure. 

An enlistment examination was conducted in June 2000 and audiometric testing revealed the following pure tone thresholds in decibels:
 
Hertz

500 Hz
1000 Hz
2000 Hz
3000 Hz
4000 Hz
Right
25
15
15
10
15
Left
0
0
0
0
0

During service, on examination in November 2000 prior to initial duty in hazardous noise areas, audiometric testing revealed the following pure tone thresholds in decibels:

Hertz

500 Hz
1000 Hz
2000 Hz
3000 Hz
4000 Hz
Right
25
30
15
10
15
Left
5
10
-5
0
5

In October 2001, audiometric testing revealed the following pure tone thresholds in decibels:

Hertz

500 Hz
1000 Hz
2000 Hz
3000 Hz
4000 Hz
Right
10
5
-5
0
5
Left
30
25
20
15
20

A year later, in October 2002, audiometric testing revealed the following pure tone thresholds in decibels:

Hertz

500 Hz
1000 Hz
2000 Hz
3000 Hz
4000 Hz
Right
25
15
5
15
20
Left
5
5
0
0
0

In December 2003, audiometric testing revealed the following pure tone thresholds in decibels:

Hertz

500 Hz
1000 Hz
2000 Hz
3000 Hz
4000 Hz
Right
0
5
0
0
5
Left
25
15
10
10
15

In January 2004, audiometric testing revealed the following pure tone thresholds in decibels:

Hertz

500 Hz
1000 Hz
2000 Hz
3000 Hz
4000 Hz
Right
20
15
5
0
10
Left
5
0
-10
0
10

At separation, in July 2005, audiometric testing revealed the following pure tone thresholds in decibels:

Hertz

500 Hz
1000 Hz
2000 Hz
3000 Hz
4000 Hz
Right
30
20
15
15
20
Left
5
5
0
0
0

The STRs reflect that the Veteran was routinely exposed to hazardous noise.  No complaints, treatment, or diagnosis of hearing loss were noted. 

Post service, in May 2010, the Veteran underwent audiometric testing with Dr. E.G.  The Veteran reported that he had difficulty hearing with background noise.  He reported significant noise exposure in the military based on his military occupation specialty (MOS) as a fixed wing aircraft power plants mechanic.  He reported that he wore hearing protection.  The examiner noted that the Veteran's separation audiogram reflected high-frequency bilateral sensorineural hearing loss bilaterally with a slightly reduced hearing on the rise side at lower pitches.  Upon examination, an audiogram reflected bilateral minimal sensorineural drop at 6006 per second.  The right ear had a minimal drop from 250-100 Hz.  Speech recognition scores were noted as 100 percent bilaterally.  

In an October 2010 statement, the Veteran reported that he did not have any treatment for his claimed bilateral hearing loss because it was noticed after service.

During his October 2010 VA examination, the Veteran reported decreased hearing which was worse in the right ear than the left.  Audiometric testing revealed the following pure tone thresholds in decibels:

Hertz

500 Hz
1000 Hz
2000 Hz
3000 Hz
4000 Hz
Right
15
20
10
5
20
Left
0
5
0
0
5

His speech recognition scores were 96 percent in the left ear and 100 percent in the right ear.  The examiner reported that the Veteran had normal hearing bilaterally.  The examiner noted that the claims file contained numerous hearing conservation records.  The examiner noted that the Veteran had fluctuating hearing at all frequencies throughout the service.  The examiner reported that this is more indicative of middle ear pathology (eustachian tube dysfunction) than of noise exposure.  He concluded that hearing loss is less likely than not due to noise exposure in service and more likely than not due to middle ear pathology.  

In a December 2010 statement, the Veteran reported that he did not hear as well as he used to before he was exposed to jet engine noise.  He reported that nose produced by the specific jet engine that he had to test was 140 decibels and test cell is an enclosed environment where the noise is much higher due to the nature of the enclosure.  He reported that they were required to wear double ear protection, and even with the hearing protection, the noise was severe and painful.  He reported that they were required to immediately respond at times and the foam earplugs would not expand properly or correctly in such a short amount of time.  

In his May 2014 substantive appeal, the Veteran reported that he was not at liberty to visit medical unless it was life threatening as it was frowned upon.  

Upon review of the evidence of record, the Board finds that service connection for bilateral hearing loss must be denied because the Veteran has not at any time met the current disability requirement.  The above evidence reflects that the Veteran has not had bilateral hearing loss to the extent recognized as a disability for VA purposes, to include the fluctuating hearing frequencies throughout service.  Furthermore, no contrary, competent evidence establishing bilateral hearing loss disability has been presented or identified.  Thus, notwithstanding the Veteran's likely significant in-service noise exposure, the current disability requirement has not been met.  To the extent that the Veteran has claimed he has a bilateral hearing loss disability, lay testimony is competent as to some medical matters.  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009).  However, the determination as to whether there exists hearing loss to an extent recognized as a disability for VA purposes is governed specifically by the requirements of 38 C.F.R. § 3.385, which does not authorize a finding of hearing loss disability when pure tone thresholds and/or speech recognition scores fail to meet the requirements of the regulation.  Thus, the question of whether the Veteran has met the current disability requirement for establishing entitlement to service connection for hearing loss disability is a legal one as to which lay evidence is not competent; the Board must make this determination based on audiometric testing results.  Cf. Lendenmann v. Principi, 3 Vet. App. 345, 349 (1992) (describing adjudication of claims for increased rating for hearing loss as "a mechanical application of the rating schedule to the numeric designations assigned after audiometric evaluations are rendered").

Congress has specifically limited entitlement to service connection for disease or injury to cases where such incidents have resulted in disability.  See 38 U.S.C.A. § 1110.  Thus, where, as here, competent, probative evidence establishes that the Veteran has not at any time during the pendency of the claim or prior thereto had the hearing loss disability for which service connection is sought, there can be no valid claim for service connection.  See Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 1998); Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  As such, service connection for bilateral hearing loss must be denied because the first criterion for an award of service connection-evidence of a current disability upon which to predicate such an award-has not been met. 

For the foregoing reasons, entitlement to service connection for bilateral hearing loss disability is not warranted.  In reaching the conclusion to deny the claim, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, as the preponderance of the evidence is against the claim, that doctrine is not applicable.  See 38 U.S.C. § 5107 (b); 38 C.F.R. § 3.102.  


ORDER

Entitlement to service connection for bilateral hearing loss is denied.




____________________________________________
Jonathan Hager
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


